DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given following interviews with Steven Benintendi on 06/14/2022 and 06/15/2022.  
The application has been amended as follows: 
In the claims:
Claim 1 (Currently Amended) A method of controlling a wind turbine generator comprising:
operating the wind turbine generator in accordance with a power curve having a knee region;
monitoring a temperature of at least one thermal hotspot of the wind turbine generator;
wherein, when the wind turbine generator enters the knee region of the power curve:
initiating a power boost to temporarily increase an active power generated by the wind turbine generator above a rated power 
reducing one or more damping functions of the wind turbine generator, such that a proportion of the active power generated by the wind turbine generator that is used for the one or more damping functions is reduced and a proportion of active power generated by the wind turbine generator that may be exported by the wind turbine generator is increased; and,
controlling at least one of a magnitude and a duration of the power boost in dependence on the temperature of the at least one thermal hotspot of the wind turbine generator.
	Claim 5 (Cancelled)
	Claim 6 (Currently Amended) The method of claim 1[[5]], further comprising:
monitoring a level of oscillations associated with the one or more damping functions; and
reducing the one or more damping functions in dependence on the level of oscillations.
	Claim 7 (Currently Amended) The method of claim 1[[5]], wherein the one or more damping functions comprise at least one of:
		drive train damping; and
		active tower damping.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, the prior art does not teach, suggest, or otherwise disclose the reduction of one or more damping functions of the wind turbine generator when the wind turbine generator enters a knee region of a respective power curve, such that power which would be utilized by the damping functions is instead used to contribute to the output power of the wind turbine generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832